               Case 8:19-cv-01572-JVS-ADS Document 53 Filed 04/27/20 Page 1 of 2 Page ID #:444



                      1

                      2

                      3

                      4

                      5

                      6                                                         JS-6
                      7

                      8

                      9

                     10

                     11                            UNITED STATES DISTRICT COURT
                     12                          CENTRAL DISTRICT OF CALIFORNIA
                     13

                     14   SHERRIE CLEVENGER and                 Case No. 8:19-cv-01572-JVS-ADS
                          THERESA REISFELT, on behalf of
                     15   themselves and all others similarly   ORDER RE: VOLUNTARY
                          situated,                             DISMISSAL OF ACTION WITH
                     16                                         PREJUDICE PURSUANT TO FED. R.
                                            Plaintiffs,         CIV. PROC. 41(a)
                     17
                                 v.                             Hon James. V. Selna
                     18
                          RIVIANA FOODS, INC., a                Complaint Filed: July 11, 2019
                     19   Delaware Corporation, d/b/a           Removed:         August 14, 2019
                          RONZONI; and NEW WORLD                Trial Date:      February 8, 2022
                     20   PASTA COMPANY, a Delaware
                          Corporation,
                     21
                                            Defendants.
                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW        ORDER ON STIPULATION RE: VOLUNTARY
    LOS ANGELES                                                                 CASE NO. 8:19-CV-01572-JVS-ADS
                          DISMISSAL WITH PREJUDICE
               Case 8:19-cv-01572-JVS-ADS Document 53 Filed 04/27/20 Page 2 of 2 Page ID #:445



                      1          Plaintiffs Sherrie Clevenger and Theresa Reisfelt (“Plaintiffs”) and
                      2   Defendant Riviana Foods, Inc. d/b/a/ Ronzoni (“Defendant”), having so stipulated
                      3   and good cause existing, the Court hereby ORDERS as follows:
                      4          Pursuant to Federal Rule of Civil Procedure 41(a), the action is hereby
                      5   dismissed with prejudice, with each side to bear their own attorneys’ fees and costs.
                      6

                      7   IT IS SO ORDERED.
                      8

                      9   Dated: April 27, 2020
                                                                 HONORABLE JAMES V. SELNA
                     10                                          UNITED STATES DISTRICT JUDGE
                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW        [PROPOSED] ORDER ON STIPULATION RE:
    LOS ANGELES                                                      -2-            CASE NO. 8:19-CV-01572-JVS-ADS
                          VOLUNTARY DISMISSAL WITH PREJUDICE
